Unclaimed Funds Report                                                              Page 1 of 2
    Case 18-12583 Doc 127            Filed 03/09/20 Entered 03/09/20 10:33:55   Desc Main
                                      Document     Page 1 of 2



                                     Unclaimed Funds
                                  Entered 3/9/2020 to 3/9/2020

        Case No./
                          Creditor                                Amount     Entered
        Cred No.

        14-10437 -fjb     BEVERLY CLARKE                            14.80    03/09/2020
        20470882          536 WHITE CLIFFS DR
                          PLYMOUTH, MA 02360
                          02360

        14-14359 -msh     H & R Block                                 7.68   03/09/2020
        19369786          P.O. Box 10121
                          Kansas City, MO 64171

        14-15501 -jeb     Equable Asset Financial, LLC             263.82    03/09/2020
        19429707          aka Hilco Receivables
                          c/o Gary Kreppel
                          33 Boston Post Road
                          Marlborough, MA 01752
                          01752

        15-10152 -jeb     CITIMORTGAGE                            4,067.46   03/09/2020
        20470895          P.O. BOX 688971
                          DES MOINES, IA 50368
                          50368

        15-10671 -fjb     Synchrony Bank                            60.53    03/09/2020
        19539773          c/o Recovery Management Systems Corp
                          25 SE 2nd Ave Suite 1120
                          Miami FL 33131-1605
                          33131-1605

        15-11805 -fjb     RBS / Citizens                           372.23    03/09/2020
        19510910          P.O. Box 42010
                          Providence, RI 02940
                          02940

        15-11805 -fjb     Charter One Bank                         366.56    03/09/2020
        19510898          725 Canton Street
                          Norwood, MA 02062
                          02062

        16-13023 -fjb     SHAWN ROONEY                              96.00    03/09/2020
        20470883          5 RIVERSIDE DR



https://ecf.mab.uscourts.gov/cgi-bin/UnclaimedReport.pl                                   3/9/2020
Unclaimed Funds Report                                                            Page 2 of 2
    Case 18-12583 Doc 127          Filed 03/09/20 Entered 03/09/20 10:33:55   Desc Main
                                    Document     Page 2 of 2

                          NEWBURY, MA 01951
                          01951

        16-13393 -jeb     Anne P. Holbrook and James Holbrook      98.61    03/09/2020
        19860678          James Holbrook
                          c/o Payson Smith Holbrook, Inc.
                          60 State Street, Suite 700
                          Boston, MA 02109
                          02109

        17-10834 -fjb     AURELIA HICKS                              9.43   03/09/2020
        20470884          140 HUMBOLDT AVE, APT. #311
                          BOSTON, MA 02121
                          02121

        17-13214 -fjb     CHERYL DRAKE                           2,363.79   03/09/2020
        20470885          257 CENTER ST
                          PEMBROKE, MA 02359
                          02359

        17-14357 -fjb     ROBERT & LILLIAN BURT                      2.73   03/09/2020
        20470887          22 PAT REE DRIVE
                          EAST TAUNTON, MA 02718
                          02718

        18-12198 -msh     WILLIAM PACHAS                         5,883.50   03/09/2020
        20470888          117 ESTY FARM RD
                          NEWTON, MA 02459
                          02459

        18-12583 -jeb     NEWTON BAILEY                          7,492.27   03/09/2020
        20470889          602 WALK HILL ST
                          MATTAPAN, MA 02126
                          02126

        18-12792 -msh     ALFRED SMITH                            409.50    03/09/2020
        20470890          12 CAPPYS WAY
                          BROCKTON, MA 02302
                          02302



                                                                Grand Total: 21,508.91




https://ecf.mab.uscourts.gov/cgi-bin/UnclaimedReport.pl                                  3/9/2020
